Citation Nr: 1814046	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  07-13 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to disability rating in excess of 30 percent prior to June 26, 2013, and in excess of 50 percent thereafter for traumatic ulnar neuropathy, status post fractures of the left ring and little fingers.    

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 10 percent for scars of the left hand.  

4.  Entitlement to an initial disability rating in excess of 10 percent for scar of the left forearm.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neuropathy of the bilateral feet and toes, to include as secondary to Agent Orange (herbicide) exposure.   

6.  Entitlement to service connection for a neurological disorder manifested by tremors of the upper and lower extremities, to include as secondary to herbicide exposure. 

7.  Entitlement to service connection for migraine headaches, to include as secondary to herbicide exposure and/or service-connected posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to April 1971.   

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2004, March 2007 and May 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO).  A July 2017 rating decision increased the Veteran's traumatic ulnar neuropathy to 50 percent, effective June 26, 2013, and increased his left forearm scar and left hand scars to 10 percent each, effective March 16, 2009.  

The Veteran testified at a Board hearing before a Veterans Law Judge in September 2010 on the issues of entitlement to increased ratings for traumatic ulnar neuropathy, PTSD, scars, and service connection for a neurological disorder manifested by tremors of the upper and lower extremities; however, that Veterans Law Judge subsequently retired and is no longer employed by the Board.  In October 2017, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer with the Board, and asking whether he desired to have another hearing.  In November 2017, the Veteran responded that he did not wish to appear at another Board hearing.  Therefore the Board will proceed to render a decision based on the evidence of record.  

In order to establish jurisdiction over the issue of service connection for neuropathy of the bilateral feet and toes, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In a decision dated in April 2011, the Board remanded the above issues.  The Board finds the actions specified in the remand have been completed.  

Subsequent to the most recent supplemental statements of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived in a December 2017 appellate brief.  Therefore, the Board can proceed.  

The issues of entitlement to a disability rating in excess of 50 percent for PTSD, entitlement to an initial disability rating in excess of 10 percent for scars of the left hand, entitlement to an initial disability rating in excess of 10 percent for scar of the left forearm, and service connection for neuropathy of the bilateral feet and toes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, throughout the pendency of the appeal, the Veteran's traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, was manifested with symptoms that more nearly approximate complete paralysis of the ulnar nerve.

2.  In an unappealed rating decision, dated in March 2006, the RO denied service connection for neuropathy of the bilateral feet and toes.  

3.  Additional evidence received since the March 2006 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's service connection claim for neuropathy of the bilateral feet and toes. 

4.  There is no competent evidence of a neurological disorder manifested by tremors of the upper and lower extremities.  

5.  The evidence of record shows that the Veteran's migraine headaches were aggravated by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not greater, for the entire period on appeal (including prior to June 26, 2013) for traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2017).

2.  The criteria for a rating in excess of 50 percent for traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2017).

3.  The March 2006 rating decision denying service connection for neuropathy of the bilateral feet and toes is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

4.  Evidence received since the March 2006 rating decision is new and material to the service connection claim for neuropathy of the bilateral feet and toes; therefore, the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for a neurological disorder manifested by tremors of the upper and lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2017).

6.  The criteria for service connection for migraine headaches, based on aggravation by a service-connected disability, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Subsequent to the resulting Board Remand, neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2010 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

I. Increased Rating

The Veteran is seeking an increased rating for traumatic ulnar neuropathy, status post fractures of the left ring and little fingers.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran contends that the pain and mobility in his left hand continues to lessen and he is unable to perform simple grasping or holding his grandchildren.  He further asserts he is suffering from severe clawing in his left hand.  See March 2004 statement, May 2005 notice of disagreement, and March 2008 substantive appeal. 

The Veteran is currently rated at 30 percent prior to June 26, 2013, and 50 percent thereafter under 38 C.F.R. § 4.124a, Diagnostic Code 8516, for paralysis of the ulnar nerve.  Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, 8610-8630, and 8710-8730.  Disabilities associated with the ulnar nerve are evaluated under Diagnostic Code 8516.  Also, Diagnostic Code 8616 refers to neuritis of the ulnar nerve while Diagnostic Code 8716 refers to neuralgia of the ulnar nerve.  Such regulations were provided to the Veteran in the 2007 statement of the case and will not be repeated here.  

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123; 38 C.F.R. § 4.124.   

Affording the Veteran the benefit of the doubt, the Board finds that throughout the entire pendency of the appeal, the Veteran's left ulnar neuropathy symptoms more nearly approximate the disability picture compatible with complete paralysis of the ulnar nerve, so as to warrant the highest schedular rating of 50 percent.  This is the maximum rating for paralysis of the ulnar nerve that affects the non-dominant hand (the July 2017 VA examination confirms that the Veteran is right-hand dominant).

Indeed, the Veteran has continuously complained of pain, tingling, weakness, decreased strength, functional loss and deformity.  He also endorsed problems grasping and carrying his grandchildren.  The Veteran has also consistently and credibly reported that he has had minimal use of his left hand.

Objectively, a February 2004 VA examiner found the Veteran had "no active motion of lt lt mp pip or dip jts of ring and little finger."  A May 2005 statement from Dr. S.V.J. notes the Veteran had no use of either his little finger or ring finger on his left hand "because of the clawing that has resulted because of the injury he sustained.  This clawing has also left him very limited in the use of his left hand."  An August 2006 examiner noted limited use of his left arm, hand and finger and "4th and 5th finger with fixed contracture like position," and a September 2006 VA examiner found left hand "supple flexion contracture deformity small and ring fingers no active ext to digits."  The examiner also reviewed diagnostic testing from 2004 that revealed ring and little fingers were kept in flexion.  April 2007 and September 2010 statements from Dr. S.V.J. note the Veteran had suffered loss of use of his little and ring finger that resulted in griffin clawing.  The June 2013 VA examiner found the severity of the Veteran's ulnar neuropathy was complete paralysis and the July 2017 VA examiner noted griffin claw deformity of the left hand.  Based on the above findings, the Board finds that the Veteran's disability has manifested with many of the symptoms listed under Diagnostic Code 8516 to describe complete paralysis.  

Also considered by the Board is whether a compensable rating should be assigned under Diagnostic Codes 5307 to 5309.  The Veteran was afforded a VA examination in June 2013 to assess the current nature and severity of the muscle injury to his left forearm.  The examiner noted that the history of the Veteran's muscle injury stemmed from a shrapnel injury in service that penetrated his muscle group VII and injured his ulnar nerve.  Upon examination, the examiner indicated that he did not have a non-penetrating muscle injury and muscle group VII was affected, which was muscles of the forearm (flexors of the wrist, fingers, and thumb).  No signs and symptoms of muscle disability were found, but muscle strength was 0/5 as he could not extend his 4th and 5th finger on his hand due to ulnar nerve injury.  

As to the symptom of decreased strength (weakness), it is contemplated by the rating criteria for peripheral nerve disorders even if it is a result of muscle weakness.  VA regulations provide that a muscle injury will not be combined with peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55 (2017).  In this case, the ulnar nerve runs through the medial aspect of the forearm.  See Dorland's Illustrated Medical Dictionary 1998 (32d ed. 2012).  Therefore, when the ulnar nerve is not fully functioning (disabled), it may result in a reduction in the motor (muscular) function and, thereby, causes feelings of weakness.  Paralysis is defined as a loss or impairment of motor function.  Id. at 1376.  Therefore, the reduction in motor functions is contemplated by the rating criteria under complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  The Board has considered the application of any other diagnostic criteria to determine whether even higher ratings are warranted, but finds none can afford a higher rating given the symptoms of record.

The Board finds that the symptoms and medical findings outlined above more nearly approximate the 50 percent rating criteria under Diagnostic Code 8516 for the entire period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is the highest rating possible under Diagnostic Code 8516.  Neither the Veteran nor the representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. New and Material

The Veteran asserts that his neuropathy of the bilateral feet and toes is related to service.  The RO denied the claim in March 2006, which found the medical evidence of record failed to show that this disability had been clinically diagnosed or was caused by military service.  As the Veteran did not file a timely notice of disagreement, or submit new and material evidence within one year, the March 2006 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

As noted above, the Board must address whether new and material evidence has been received sufficient to reopen the Veteran's service connection claim regardless of the RO's decision to reopen the claim.  See Jackson v. Principi, supra.  

Under 38 U.S.C. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board notes that since the previous denial, the Veteran also claimed service connection for neuropathy of the bilateral feet and toes as secondary to herbicide exposure.  A piece of evidence submitted subsequent to the March 2006 rating decision includes a March 2009 statement from Dr. S.V.J., which notes the Veteran was a patient of his for several years and with regard to his neuropathy, he suffered from tingling/burning sensations in the toes of both feet, "which more likely than not, are a result of his exposure to Agent Orange while in Vietnam."  The Board finds this statement relates to an unestablished fact, namely establishing a current disability and establishing a potential relationship between a current disability and herbicide exposure in service.  For the aforementioned reasons, the evidence for his claim of neuropathy of the bilateral feet and toes, is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. 3.156(a).

III. Service Connection

The Veteran claims service connection for a neurological disorder manifested by tremors of the upper and lower extremities, to include as secondary to herbicide exposure; and for migraine headaches, to include as secondary to herbicide exposure and/or service-connected PTSD.  The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were provided to him in the 2007 and 2014 statements of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neurological disorder manifested by tremors

As to the Veteran's claim of a neurological disorder manifested by tremors of the upper and lower extremities, the Board finds the evidence of record is silent for any diagnosis of a neurological disorder manifested by tremors.  Although the Board acknowledges the Veteran experiences tremors, it is clear from the evidence of record that such tremors are related to his service-connected PTSD.  Indeed, a February 2004 VA examiner found "possibly benign essential tremors, mainly activity and stress induced with mild limitation in his daily functions."  A March 2007 VA examiner noted the Veteran reported that stress precipitates his tremors and opined that while the Veteran had involuntary movements, it was "likely stress related.  I do not believe there is any neurological issue based upon my observations of his tremors.  May consider psychiatry opinion as well."  A March 2009 statement from Dr. S.V.J. notes the Veteran's PTSD caused him to regularly experience uncontrollable tremors in both his upper and lower extremities with the tremors being more prevalent in his lower extremities.  A September 2010 statement from Dr. S.V.J. notes the Veteran's tremors "appear to be brought on and exacerbated by his PTSD," and a December 2015 statement from Dr. S.V.J. attributes the Veteran's tremors to his PTSD.  As noted in the April 2011 Board remand, the RO concluded that the Veteran's tremors of the upper and lower extremities were a symptom of his PTSD and service connection for tremors as a psychiatric manifestation had already been granted.  Based on the above, there is no evidence the Veteran had a neurological disorder manifested by tremors.  Instead, a December 2011 VA treatment record notes the Veteran had no neurological tremors.  

While the Board acknowledges the Veteran's assertions that tremors constitute "muscular-skeletal abnormalities" that can be identified as a symptom of exposure to Agent Orange/herbicide dioxin exposure, (see May 2007 statement), his opinion is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, a neurological disorder manifested by tremors, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2012); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Neurological disorders require specialized training and medical diagnostic testing for a determination as to diagnosis.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish evidence of a neurological disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of a present neurological disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a neurological disorder manifested by tremors of the upper and lower extremities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Migraines headaches 

The Veteran claims his migraine headaches are secondary to herbicide exposure and/or service-connected PTSD.  Specifically, noting in a March 2008 statement, which was interpreted as a notice of disagreement, that despite a lack of documentation in his service treatment records, he suffered from migraine headaches during service, stating migraine headaches "would not necessarily be reason enough for you to be taken out of the field."  He further asserted in another March 2008 statement that his exposure to herbicides in service caused his migraine headaches.  He further elaborated in his June 2013 substantive appeal that his migraine headaches were "triggered" by his service-connected PTSD.  "Even if the claimant experienced headaches prior to his entry into service, various documents show that his documented PTSD is directly responsible for an increase in the severity of these headaches, causing them to be classified as migraine headaches." 

At the outset, although the Veteran's service treatment records reveal he reported severe or frequent headaches on his June 1969 report of medical history and the Veteran notes his headaches pre-existed service, the Board finds that there is no indication that he had been diagnosed with such disability at the time of his enlistment onto active service.  As headaches, or any associated symptomatology, was not noted on entry and subsequent service treatment records are silent for any complaints or treatment of any type of headaches, to include his separation examination, the Board finds that the presumption of soundness is not rebutted by the evidence of record.  38 U.S.C. § 1111.  Significantly, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Therefore, there is no evidence to rebut the presumption of soundness.  

The Board acknowledges that a February 2008 VA treatment record noted the Veteran suffered from frequent migraine headaches which originated in Vietnam.  Also, an August 2008 VA examiner noted the Veteran's report of having headaches while in service and opined that the Veteran had headaches while in service.  The same examiner confirmed such finding in an March 2009 medical addendum opinion, stating "[h]eadaches started while the patient was in the service, therefore these are service connected."  The Board finds it is clear that the above findings were based on the Veteran's reported history and not on the evidence of record.  Indeed, as noted above, service treatment records revealed no complaints or treatment of any type of headache in service.  Moreover, the reports lacked any type of rationale for the stated opinions.  Subsequently, the same examiner as the August 2008 and March 2009 reports opined in an April 2009 medical addendum opinion that while the Veteran had headaches prior to service and reported his headaches worsened while in service, there was no evidence in the claims file to show his headaches worsened while in service as there was no evidence the Veteran had sought any help for his headaches while in service.  The Board finds the April 2009 medical addendum opinion to be highly probative as the examiner provided a detailed rationale for the opinion that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include service medical records.  Therefore, the Board finds the evidence of record reveals the Veteran's migraine headaches were not directly related to service.  

The Board notes the RO has conceded that the Veteran was exposed herbicides during his time in Vietnam; however, migraine headaches are not a disease which service connection may be granted on a presumptive basis for exposure to certain herbicide agents.  38 C.F.R. § 3.307(a)(6).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  Although Dr. S.V.J. notes in a May 2005 statement that the Veteran's migraine headaches "may be related to his exposure to Agent Orange/Herbicide Dixon Exposure during his tour of duty," the Board finds such opinion speculative and unsupported by any rationale.  

Instead, the Board notes secondary service connection may be established when a service-connected disability aggravates, or permanently increases in severity, another condition.  38 C.F.R. § 3.310.  In this case, Dr. S.V.J. notes in an April 2007 statement that the Veteran's migraines were directly related to his PTSD; however, he further notes in March 2009 and September 2010 statements that the Veteran's migraine headaches were directly related to and exacerbated by his PTSD.  Such findings were corroborated by a February 2008 VA treatment record, which noted the Veteran was haunted by a trauma during service, and his "migraines worsened so markedly as he addressed this trauma during treatment that they are clearly related to him re experiencing the incident."  Also, the April 2009 VA examiner opined that the Veteran had headaches prior to service, was diagnosed with PTSD, and like any other systemic problems, it was very likely that his headaches had worsened with PTSD.  Moreover, the Veteran alleged in his June 2013 substantive appeal that his migraine headaches were "triggered" by his service-connected PTSD.  "Even if the claimant experienced headaches prior to his entry into service, various documents show that his documented PTSD is directly responsible for an increase in the severity of these headaches, causing them to be classified as migraine headaches."  Accordingly, service connection for migraine headaches due to aggravation is warranted.  


ORDER

Entitlement to a 50 percent disability rating for traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, for the entire period on appeal (notably prior to June 26, 2013) is granted, subject to the laws and regulations governing the payment of veterans' benefits.

Entitlement to a disability rating in excess of 50 percent for traumatic ulnar neuropathy, status post fractures of the left ring and little fingers, is denied.  

New and material evidence having been received, the claim of entitlement to service connection for neuropathy of the bilateral feet and toes is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a neurological disorder manifested by tremors of the upper and lower extremities is denied.  

Entitlement to service connection for migraine headaches based on aggravation is granted. 


REMAND

Regarding the Veteran's increased rating claims, he avers that his service-connected scars of the left hand, scars of the left forearm, and PTSD are worse than what is reflected by his currently assigned rating.  Specifically, he avers in a July 2017 statement that he should receive higher ratings for his scars and PTSD.  The Court has held that when a Veteran asserts that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, as the Veteran last underwent a VA examination of his scars in June 2013 and a VA psychiatric examination in September 2006 and claims his scars and PTSD warrant a higher rating, he should be afforded VA examinations to assess the current nature, extent and severity of his service-connected scars of the left hand, scars of the left forearm, and PTSD.  

Additionally, the Board notes a December 2015 rating decision codesheet reflects the Veteran was awarded a 70 percent disability rating for PTSD, effective February 1, 2008; however, there is no accompanying adjudicative decision reflecting such increased rating.  Although the 70 percent rating is reflected in subsequent rating decision codesheets, a July 2017 supplemental statement of the case notes the Veteran's PTSD is rated at 50 percent.  As the Board is herein remanding the issue of entitlement to an increased rating for PTSD, the RO should take appropriate action to determine whether the Veteran was granted a 70 percent rating for his PTSD, effective February 1, 2008, and if so, to associate such adjudicative action with the claims file.  In the alternative, if the 70 percent rating beginning on the December 2015 rating decision codesheet was a clerical error, the RO should correct such error.  

The Veteran also claims service connection for neuropathy of the bilateral feet and toes, to include as secondary to herbicide exposure.  Initially, the Board notes the RO has conceded that the Veteran was exposed herbicides during his time in Vietnam.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(a)(6), (e), 3.309(e).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

The Board notes that neuropathy is included on the list of exclusive diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  The Board also notes that the regulations clarifying the inclusion of peripheral neuropathy included on this list changed during the period on appeal.  Prior to September 6, 2013, VA regulations provided that acute and subacute peripheral neuropathy was a disease associated with exposure to herbicide agents.  Note 2 after this section provided that for these purposes, the term acute and subacute peripheral neuropathy means "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.

Effective September 6, 2013, VA amended these regulations to replace "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" and remove the requirements at Note 2.  Therefore, under the current regulations, presumptive service connection based on exposure to herbicides may be available for early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).

In this case, the evidence does not establish the Veteran's developed neuropathy manifest to a degree of 10 percent within one year of his separation from active duty service.  Indeed, his service treatment records do not reflect complaints of or treatment for neuropathy and the record is completely negative for any treatment for or diagnosis of neuropathy for many years following service.  Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

Therefore, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(d).  

Here, a March 2009 statement from Dr. S.V.J. notes the Veteran was a patient of his for several years and with regard to his neuropathy, he suffered from tingling/burning sensations in the toes of both feet, "which more likely than not, are a result of his exposure to Agent Orange while in Vietnam."  Although Dr. S.V.J. opined that the Veteran's neuropathy was a result of his Agent Orange exposure in-service, he offered no reasons or bases for attributing the Veteran's neuropathy to Agent Orange exposure in-service.  In light of this evidence suggesting that the claimed disability might be related to service, a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outpatient records from Hines VA from 2016 to the present.  All records obtained must be added to the claims file.  

2.  Obtain Chicago Heights Vet Center records since July 2016.  All records obtained must be added to the claims file.  

3.  Schedule the Veteran for a VA skin examination in order to determine the current severity of his service-connected scars of the left hand and scars of the left forearm.  The examiner must review the claims file and provide information as to the measurements, appearance, and other relevant characteristics of the scars.  All opinions must be provided in a typewritten report.

4.  Schedule the Veteran for a VA mental health examination (with a psychiatrist or psychologist) to address the severity of his service-connected PTSD.  This examination, based in part on a claims file review, must address all objective findings and subjective symptoms and must also address any occupational and social impairment.  All opinions must be provided in a typewritten report.  

5.  Also, schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of his neuropathy of his bilateral feet and toes.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran or diagnostic testing deemed necessary, the examiner should address the following:  

Whether it is at least as likely as not (50 percent probability or greater) that any current neuropathy of the bilateral feet and toes was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents (e.g. Agent Orange).

In answering this question, the examiner should note that it has been conceded that the Veteran was exposed to herbicide agents during his active service.  A rationale for all requested opinions shall be provided.  

6.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


